              Case 19-12122-MFW          Doc 1177-1      Filed 04/14/20     Page 1 of 1


                                   CERTIFICATE OF SERVICE


          I, J. Cory Falgowski, hereby certify that on April 14, 2020, I served or caused to be served

the foregoing document upon the persons listed below as indicated:

Via Electronic Mail                                     Brad Eric Scheler
Laura Davis Jones, Esq.                                 Jennifer Rodburg
James E. O’Neill, Esq.                                  Gary Kaplan
Timothy P. Cairns, Esq.                                 Buyer, Fried, Frank, Harris,
Pachulski Stang Ziehl & Jones, LLP                      Shriver & Jacobson LLP
919 North Market Street, 17th Floor                     One New York Plaza
Wilmington, DE 19801                                    New York, NY 10004
Email: ljones@pszjlaw.com                               Email: brad.eric.scheler@friedfrank.com
       joneill@pszjlaw.com                                      Jennifer.rodburg@friedfrank.com
       tcairns@pszjlaw.com                                      Gary.kaplan@friedfrank.com
(Co-Counsel for Debtors)                                (Counsel for Buyer)

Juliet M. Sarkessian                                    Robert J. Dehney
U.S. Trustee's Office                                   Matthew B. Harvey
844 King Street                                         Paige N. Topper
Room 2207                                               1201 N. Market Street, 16th Floor
Lockbox #35                                             Wilmington, DE 19801
Wilmington, DE 19899-0035                               Email: rdehney@mnat.com
Email: juliet.m.sarkessian@usdoj.gov                            mharvey@mnat.com
(U.S. Trustee)                                                  ptopper@mnat.com
                                                        (Counsel for Buyer)
Joshua A. Sussberg, P.C.
Aparna Yenamandra                                       Lucian B. Murley
Kirkland & Ellis LLP                                    Saul Ewing Arnstein & Lehr LLP
601 Lexington Avenue                                    1201 N. Market Street, Suite 2300
New York, NY 10022                                      Wilmington, DE 19801
Email: jsussberg@kirkland.com                           Email: luke.murley@saul.com
       aparna@kirkland.com                              (Counsel for Creditors’ Committee)
(Counsel for Debtors)
                                                        Adam Rogoff
Anup Sathy, P.C.                                        Nathaniel Allard
Kirkland & Ellis LLP                                    Kramer Levin Naftalis & Frankell LLP
300 North LaSalle Street                                1117 Avenue of the Americas
Chicago, IL 60654                                       New York, NY 10036
Email: asathy@kirkland.com                              Email: arogoff@kramerlevin.com
(Counsel for Debtors)                                          nallard@kramerlevin.com
                                                        (Counsel for Creditors’ Committee)

                                                        /s/ J. Cory Falgowski
                                                        J. Cory Falgowski (DE No. 4546)



43326987 v1
